Case 1:19-cv-09783-PGG Document13 Filed 01/24/20 Page 1 of 1

CASEY & BARNETT, LLC
ATTORNEYS AT LAW
305 Broadway, Ste 1202
New York, New York 10007

MARTIN F. CASEY* Telephone: (212) 286-0225 NEW JERSEY OFFICE
GREGORY G. BARNETT** Facsimile: (212) 286-0261 Casey & Barnett, LLP
CHRISTOPHER M. SCHIERLOH 25 Prospect Street

JAMES P. KRAUZLIS* Web: uww.caseybamett.com Morristown, NI. 07960
Tel: (973) 9935161
* Admitted in NY and NI Fax: (973) 539-6409

** Admitted in NY, NJ, La and OH
mfc@caseybarnett.com

Direct: 646-362-8919
January 24, 2020
Via ECF

Honorable Paul G. Gardephe
United States Courthouse

40 Foley Square

New York, New York 10007

Re: Certain Underwriters at Lloyds v Flexport International
19 cv 9783 (PGG)
Our Ref: 228-168

Dear Honorable Judge:

We represent the plaintiff in the referenced matter. We note that the Court has scheduled the
initial Rule 16 Conference for February 20, 2020 at 10:00 am pursuant to the Court’s Order
dated November 1, 2019.

The undersigned will be on vacation that week. Accordingly, we respectfully request that the
Court adjourn the conference to another date. Please also note that the undersigned will be out of
the office the week of March 9, 2020. I have discussed this with defense counsel and they have
no objection to having the conference re-scheduled.

Respectfully submitted,
CASEY & BARNETT, LLC

Wlartin

Martin F. Casey

ALC 1 MEMO ENDORSED
cc! ounse |
The Application is granted. Sho lonflenrtrnee te aa ,
: ao #).
he yy Apel 9, 2020 of A

Paul G. Gardephe, U.5.D.J.

 

Dated: (29

 
